DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Claims 1-20 are currently pending in this application and are subject to examination herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 December 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Information Disclosure Statements
The information disclosure statement (IDS) submitted on 03 December 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  However, with regard to the items which include a strikethrough, the information disclosure statement fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Furthermore, the information disclosure statement fails to comply with 37 CFR 1.98(a)(3), which requires a concise explanation of relevance and a copy of a translation, if available.  Accordingly, the listed items bearing a strikethrough have not been considered.
Specification
The disclosure is objected to because of the following informalities: it appears that Applicant may have inadvertently recited “mosquitos 228” rather than “mosquitos 128” (para. [0030]; compare with para. [0016]).  
Appropriate correction is required.
Claim Interpretation
The Examiner notes that Applicants have used the phrase “and/or” in claims 2, 5, 12 and 15.  The Patent Trial and Appeal Board (PTAB) has held that use of the phrase "and/or” within a claim is not indefinite.  See Ex Parte Gross, Appeal No. 2011-004811 (Jan. 2014).  Nevertheless, “[d]uring patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”  MPEP § 2111; Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  Based upon this guidance from the MPEP and the Federal Circuit Court of Appeals, the Examiner interprets the phrase "and/or" under its broadest reasonable interpretation of "or" for purposes of examination of the instant Application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 2018/0293869 to Padhye.
Regarding claim 1, Padhye discloses a computer-implemented method (Abstract) comprising: 
obtaining, by at least one vector sensor (sensor(s) 310, such as camera, microphone, laser or particulate/radiation sensor) (Fig. 3; paras. [0029], [0034]), vector data (vector count and/or classification data) (paras. [0029], [0030]) relating to disease vectors in a monitored area (geographical area) (Figs. 1-7; paras. [0026], [0032], [0034]); 
obtaining, by at least one environmental data obtaining component (e.g., network device 210 and/or AP 410/415) (para. [0034]), environmental data (geographical location of device 210 based upon cellular tower location and/or AP 420 and/or sensors 310) (paras. [0019], [0026], [0032], [0034]) relating to the monitored area (geographical area) (Figs. 1-7; paras. [0032], [0034]); 
estimating or determining, by a population characteristic component (e.g., count/classification of disease vectors) (paras. [0029], [0030]), based on at least one of the vector data (vector count and/or classification data) (paras. [0029], [0030]) and the environmental data (geographical location of device 210 based upon cellular tower location and/or AP 420 and/or sensors 310 and/or location of drone 610) (paras. [0019], 
obtaining, by a structural data obtaining component, structural data (e.g., house, city block, neighborhood and/or larger region) (paras. [0042], [0043]) relating to the monitored area (geographical area) (Figs. 1-7; paras. [0032], [0034]), wherein the structural data includes data relating to at least one building (e.g., house) (para. [0042], [0043]) in or near the monitored area (geographical area) (Figs. 1-7; paras. [0032], [0034]); and 
estimating or determining, by a vector travel estimation component, a vector travel characteristic (movement of vectors across geographic region) (para. [0045]), wherein the vector travel characteristic is based on the structural data (e.g., house, city block, neighborhood and/or larger region) (paras. [0042], [0043]) and at least one of the vector data (vector count and/or classification data) (paras. [0029], [0030]), the environmental data (geographical location of device 210 based upon cellular tower location and/or AP 420 and/or sensors 310) and the vector population characteristic (vector count and/or classification aggregated in a location of interest) (paras. [0029], [0030]), and wherein the vector travel characteristic (movement of vectors across geographic region) (para. [0045]) is indicative of predicted vector movement from outdoors to indoors in the monitored area (geographical area) (Figs. 1-7; paras. [0032], [0034]), thereby allowing for or facilitating a vector control action (remediation alarm, extermination or other remediation) (Abstract; paras. [0011], [0027], [0033], [0041], [0043], [0044], [0048]) based at least partially on the vector travel characteristic (movement of vectors across geographic region) (para. [0045]).
Regarding claim 2, Padhye discloses the method according to claim 1 (see above).  Furthermore, Padhye discloses a method which further includes obtaining, by a historical data obtaining component, historical disease vector data (historical data used to build predictive model of vector movement) (para. [0045]) and/or historical disease data for the monitored area or an area associated with the monitored area (geographical area) (Figs. 1-7; paras. [0032], [0034]), wherein the vector travel characteristic is estimated or determined based at least partially on the historical disease vector data and/or the historical disease data (historical data used to build predictive model of vector movement) (para. [0045]).
Regarding claim 3, Padhye discloses the method according to claim 1 (see above).  Furthermore, Padhye discloses a method wherein the at least one vector sensor (sensor(s) 310, such as camera, microphone, laser or particulate/radiation sensor) (Fig. 3; paras. [0029], [0034]) includes at least one acoustic sensor (audio sensor) (para. [0029]).
Regarding claim 5, Padhye discloses the method according to claim 1 (see above).  Furthermore, Padhye discloses a method wherein the structural data (e.g., house, city block, neighborhood and/or larger region) (paras. [0042], [0043]) includes data relating to locations and/or structural features of buildings in or near the monitored area (geographical area) (Figs. 1-7; paras. [0032], [0034]).
Regarding claim 6, Padhye discloses the method according to claim 1 (see above).  Furthermore, Padhye discloses a method which further includes initiating, by a vector control component, the vector control action (remediation alarm, extermination or other remediation) (Abstract; paras. [0011], [0027], [0033], [0041], [0043], [0044], [0048]).
Regarding claim 7, Padhye discloses the method according to claim 6 (see above).  Furthermore, Padhye discloses a method wherein initiating the vector control action (remediation alarm, extermination or other remediation) (Abstract; paras. [0011], [0027], [0033], [0041], [0043], [0044], [0048]) includes electronically transmitting, by a transmitting component, an indoor action request 
Regarding claim 8, Padhye discloses the method according to claim 6 (see above).  Furthermore, Padhye discloses a method, wherein the vector control action (remediation alarm, extermination or other remediation) (Abstract; paras. [0011], [0027], [0033], [0041], [0043], [0044], [0048]) includes carrying out an outdoor intervention intended to control, repel or eliminate disease vectors (extermination or other remediation) (Abstract; paras. [0011], [0027], [0033], [0041], [0043], [0044], [0048]) in the monitored area (geographical area) (Figs. 1-7; paras. [0032], [0034]).
Regarding claim 9, Padhye discloses the method according to claim 1 (see above).  Furthermore, Padhye discloses a method wherein the vector travel characteristic is an estimated rate at which disease vectors travel from outdoors to indoors (travel metrics, animal/insect migration patterns) (para. [0039]) in the monitored area (geographical area) (Figs. 1-7; paras. [0032], [0034]).
Regarding claim 10, Padhye discloses the method according to claim 1 (see above).  Furthermore, Padhye discloses a method wherein the disease vectors are insects (paras. [0002], [0024]-[0026], [0029], [0032], [0033], [0038]).
Regarding claim 11, Padhye discloses a device comprising: 
at least one vector sensor (sensor(s) 310, such as camera, microphone, laser or particulate/radiation sensor) (Fig. 3; paras. [0029], [0034]) which is configured to obtain vector data (vector count and/or classification data) (paras. [0029], [0030]) relating to disease vectors in a monitored area (geographical area) (Figs. 1-7; paras. [0026], [0032], [0034]); 

a population characteristic component which is configured to estimate or determine, based on at least one of the vector data (vector count and/or classification data) (paras. [0029], [0030]) and the environmental data (geographical location of device 210 based upon cellular tower location and/or AP 420 and/or sensors 310) (paras. [0019], [0026], [0032], [0034]), a vector population characteristic (e.g., count/classification of disease vectors) (paras. [0029], [0030]) associated with the monitored area (geographical area) (Figs. 1-7; paras. [0026], [0032], [0034]); 
a structural data obtaining component which is configured to obtain structural data (e.g., house, city block, neighborhood and/or larger region) (paras. [0042], [0043]) relating to the monitored area (geographical area) (Figs. 1-7; paras. [0026], [0032], [0034]), wherein the structural data (e.g., house, city block, neighborhood and/or larger region) (paras. [0042], [0043]) includes data relating to at least one building (e.g., house) (para. [0042], [0043]) in or near the monitored area (geographical area) (Figs. 1-7; paras. [0026], [0032], [0034]); and 
a vector travel estimation component which is configured to estimate or determine a vector travel characteristic (movement of vectors across geographic region) (para. [0045]), wherein the vector travel characteristic (movement of vectors across geographic region) (para. [0045]) is based on the structural data (e.g., house, city block, neighborhood and/or larger region) (paras. [0042], [0043]) and at least one of the vector data (vector 
Regarding claim 12, Padhye discloses the device according to claim 11 (see above).  Furthermore, Padhye discloses a device which further includes a historical data obtaining component which is configured to obtain historical disease vector data (historical data used to build predictive model of vector movement) (para. [0045]) and/or historical disease data for the monitored area or an area associated with the monitored area (geographical area) (Figs. 1-7; paras. [0032], [0034]), wherein the vector travel estimation component estimates the vector travel characteristic based at least partially on the historical disease vector data and/or the historical disease data (historical data used to build predictive model of vector movement) (para. [0045]).
Regarding claim 13, Padhye discloses the device according to claim 11 (see above).  Furthermore, Padhye
Regarding claim 15, Padhye discloses the device according to claim 11 (see above).  Furthermore, Padhye discloses a device wherein the structural data obtaining component is configured to obtain data (e.g., house, city block, neighborhood and/or larger region) (paras. [0042], [0043]) relating to locations and/or structural features of buildings in or near the monitored area (geographical area) (Figs. 1-7; paras. [0032], [0034]).
Regarding claim 16, Padhye discloses the device according to claim 11 (see above).  Furthermore, Padhye discloses a device which further includes a vector control component which is configured to initiate the vector control action (remediation alarm, extermination or other remediation) (Abstract; paras. [0011], [0027], [0033], [0041], [0043], [0044], [0048]).
Regarding claim 17, Padhye discloses the device according to claim 16 (see above).  Furthermore, Padhye discloses a device which further includes a transmitting component, wherein initiating the vector control action (remediation alarm, extermination or other remediation) (Abstract; paras. [0011], [0027], [0033], [0041], [0043], [0044], [0048]) includes electronically transmitting, by the transmitting component, an indoor action request (para. [0033]) to a predefined entity (e.g., dispatch containment squads 440) (Fig. 4; para. [0033]), and wherein the indoor action request includes instructions for controlling, repelling or eliminating disease vectors indoors (paras. [0011], [0033], [0041], [0043]) in the monitored area (geographical area) (Figs. 1-7; paras. [0032], [0034]).
Regarding claim 18, Padhye discloses the device according to claim 16 (see above).  Furthermore, Padhye discloses a device wherein the vector control component is configured to carry out an outdoor intervention intended to control, repel or eliminate disease vectors (extermination or other remediation) (Abstract; paras. [0011], [0027], [0033], [0041], [0043], [0044], [0048]) in the monitored area (geographical area) (Figs. 1-7; paras. [0032], [0034]).
Regarding claim 19, Padhye discloses the device according to claim 11 (see above).  Furthermore, Padhye discloses a device wherein the vector travel characteristic is an estimated rate at 
Regarding claim 20, Padhye discloses a system comprising: 
at least one vector sensor (sensor(s) 310, such as camera, microphone, laser or particulate/radiation sensor) (Fig. 3; paras. [0029], [0034]) which is configured to obtain vector data (vector count and/or classification data) (paras. [0029], [0030]) relating to disease vectors in a monitored area (geographical area) (Figs. 1-7; paras. [0026], [0032], [0034]); 
at least one environmental data obtaining component (e.g., network device 210 and/or AP 410/415) (para. [0034]) which is configured to obtain environmental data (geographical location of device 210 based upon cellular tower location and/or AP 420 and/or sensors 310) (paras. [0019], [0026], [0032], [0034]) relating to the monitored area (geographical area) (Figs. 1-7; paras. [0026], [0032], [0034]); 
at least one computer processor (processor 220) (Fig. 2; para. [0019]) which is communicatively coupled to the at least one vector sensor (sensor(s) 310, such as camera, microphone, laser or particulate/radiation sensor) (Fig. 3; paras. [0029], [0034]) and to the at least one environmental data obtaining component (e.g., network device 210 and/or AP 410/415) (para. [0034]); and 
at least one computer readable storage medium (memory 240) (Fig. 2; para. [0019]) having stored thereon program instructions executable by the at least one computer processor (processor 220) (Fig. 2; para. [0019]) to direct operation of the at least one computer processor (processor 220) (Fig. 2; para. [0019]), wherein the at least one computer processor (processor 220) (Fig. 2; para. [0019]), when executing the program instructions, comprises: 

a structural data obtaining component which is configured to obtain structural data (e.g., house, city block, neighborhood and/or larger region) (paras. [0042], [0043]) relating to the monitored area (geographical area) (Figs. 1-7; paras. [0026], [0032], [0034]), wherein the structural data (e.g., house, city block, neighborhood and/or larger region) (paras. [0042], [0043]) includes data relating to at least one building (e.g., house) (para. [0042], [0043]) in or near the monitored area (geographical area) (Figs. 1-7; paras. [0026], [0032], [0034]); and 
a vector travel estimation component which is configured to estimate or determine a vector travel characteristic (movement of vectors across geographic region) (para. [0045]), wherein the vector travel characteristic (movement of vectors across geographic region) (para. [0045]) is based on the structural data (e.g., house, city block, neighborhood and/or larger region) (paras. [0042], [0043]) and at least one of the vector data (vector count and/or classification data) (paras. [0029], [0030]), the environmental data (geographical location of device 210 based upon cellular tower location and/or AP 420 and/or sensors 310) (paras. [0019], [0026], [0032], [0034]) and the vector population characteristic .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Padhye in view of U.S. Pat. Pub. No. 2010/0134301 to Borth et al. (“Borth”).
Regarding claims 4 and 14, Padhye discloses the method according to claim 1 and the device according to claim 11, respectively (see above).  However, Padhye does not disclose the at least one environmental data obtaining component includes at least one of: a temperature sensor for measuring temperature in the monitored area, a humidity sensor for measuring humidity in the monitored area and a water locating component for locating or estimating a distance to a body of water.  Nevertheless, Borth teaches at least one environmental data obtaining component includes at least one of: a temperature sensor (temperature sensor 74) (Fig. 2; para. [0024], [0034], [0042], [0049]) for measuring temperature in the monitored area, a humidity sensor (i.e., moisture sensor) (para. [0024], [0056]) for measuring humidity in the monitored area and a water locating component for locating or estimating a distance to a body of water.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed in Padhye to include the temperature or humidity/moisture sensor taught in Borth in order to provide additional environmental information to allow a user to interpret sensor data as it relates to air quality, temperature, rain amounts, etc., as taught in Borth (para. [0049]).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method and device disclosed in Padhye to include the temperature or humidity/moisture sensor taught in Borth, since it has been held to be within the general skill of a worker in the art to KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Pat. Nos. 10,524,461 to Files et al.; 7,656,300 to Ronnau; 6,766,251 to Mafra-Neto et al.; and U.S. Pat. Pub. Nos. 2019/0246623 to Tews et al.; 2018/0299842 to Reid et al.; 2017/0281822 to Becker; and 2016/0245916 to Weber-Grabau relate to pest deterrent systems and pest detectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643